Tribal Restrictions on Sharing of Indigenous Knowledge on
                    Uses of Biological Resources
T he Indian Civil Rights A ct, rather than the federal C onstitution, lim its the pow er o f an Indian tribe
    vis-a-vis its m em bers. In interpreting provisions o f the IC R A , it is appropriate to look to precedents
    under analogous constitutional provisions constraining federal and state action, although particular
    facts about tn b al structure and traditions may be relevant to the analysis.

In som e factual circum stances, a tribal ordinance prohibiting m em bers from sharing, with researchers
    o r others outside the tribe, inform ation on possible com m ercial uses o f biological resources w ould
    raise concerns under the free speech provision o f the ICRA . The legality of such an ordinance
    would depend on a num ber o f factors including how w idely known the inform ation is; w hether
    those w ho hold the inform ation have a particular relationship o f trust w ith the tribe; the m agnitude
    o f the tribal interest underlying the tribe’s effort not to disclose the inform ation; and w hether
    the inform ation can be viewed as tribal property under an intellectual property regim e that is other­
    wise consistent with applicable law.

                                                                                                  October 12, 1999

               M e m o r a n d u m O p in io n f o r t h e A s s is t a n t A t t o r n e y G e n e r a l
                        E n v ir o n m e n t a n d N a t u r a l R e s o u r c e s D iv is io n


   This memorandum responds to the Environment and Natural Resources Divi­
sion’s request, conveyed orally, for guidance on whether an Indian tribe’s efforts
to prevent its members from disclosing, to researchers or others outside the tribe,
information on possible commercial uses of biological resources would raise First
Amendment or other concerns. As discussed below, the request raises several com­
plex issues that cannot be resolved fully in the abstract. We therefore attempt
only to set forth the general framework that might guide the analysis of a tribal
restriction on members’ ability to share information with outside researchers. First,
the Indian Civil Rights Act (“ ICRA” ), 25 U.S.C. §§1301-1341 (1994), rather
than the federal Constitution, limits the power of an Indian tribe vis-a-vis its mem­
bers. Although the ICRA contains a free speech clause similar to that of the First
Amendment, it is unclear whether a tribal action limiting the speech o f tribal mem­
bers would be evaluated under the same substantive standards as federal and state
action. The task of interpreting the ICRA falls primarily to tribal courts. We have
not attempted to survey the decisions of the varied tribal court systems to deter­
mine how tribal courts interpret the ICRA’s substantive guarantees. Second, even
if conventional free speech principles apply, the legality of tribal action could
depend upon factual circumstances likely to vary from tribe to tribe. In particular,
the analysis could turn in part on the relationship between the tribe and those
who hold the relevant information, whether the information in question should
be viewed as tribal property, and the importance of the tribal interest in nondisclo­
sure. We are not in a position to identify and evaluate the range of possibilities
in this regard. In some factual circumstances, however, it is possible that a tribe’s

                                                         235
                           Opinions of the Office o f Legal Counsel in Volume 23


attempt to guard against disclosure of information by directly prohibiting its mem­
bers from sharing that information with others would violate the free speech provi­
sion of the ICRA.

                                              I. Background

   The request for views presented arises in connection with the United States’
involvement in implementation o f the Convention on Biological Diversity, opened
fo r signature June 5, 1992, S. Treaty Doc. No. 103—20, 31 I.L.M. 818 (entered
into force Dec. 29, 1993). The United States signed the Convention on June 4,
 1993, but the Senate has not ratified it. The United States is involved as an
observer in international negotiations concerning the implementation of the
Convention. Article 8(j) of the Convention addresses indigenous knowledge of
 uses of biological resources. It provides:

          Each Contracting Party shall, as far as possible and as appropriate:




         j. Subject to its national legislation, respect, preserve and maintain
         knowledge, innovations and practices of indigenous and local
         communities embodying traditional lifestyles relevant for the con­
         servation and sustainable use of biological diversity and promote
         their wider application with the approval and involvement of the
         holders of such knowledge, innovations and practices and encour­
         age the equitable sharing o f the benefits arising from the utilization
         o f such knowledge, innovations and practices.

An interagency working group discussing the United States’ position on
implementation of Article 8(j) has raised the question whether federal law imposes
limits upon indigenous communities’ own efforts to protect indigenous knowledge
through direct restrictions on members’ ability to reveal such knowledge to outside
researchers.1 In turn, you have asked us to provide you with a general background
discussion on the possible impact of the First Amendment on such restrictions.




  5W e express no view on whether and to w hat extent our discussion of the narrow question presented to us bears
upon com pliance with the obligations imposed by Article 8(j) o f the Convention.


                                                      236
        Tribal Restrictions on Sharing o f Indigenous Knowledge on Uses o f Biological Resources


                                                II. Discussion

                                                         A.

   As a general matter, constitutional provisions limiting the actions o f federal and
state governments do not constrain Indian tribes exercising inherent powers of
self-government. See Talton v. Mayes, 163 U.S. 376 (1896). Accordingly, the First
Amendment ordinarily would not restrict a tribe’s efforts to prohibit its members
from sharing information concerning uses of biological resources with researchers.
See Native American Church o f North America v. Navajo Tribal Council, 272
F.2d 131, 134 (10th Cir. 1959) (First Amendment religion clauses do not constrain
tribal action); Janis v. Wilson, 385 F. Supp. 1143, 1149 (D.S.D. 1974) (First
Amendment Free Speech Clause does not constrain tribal action); Dodge v. Nakai,
298 F. Supp. 17, 23 (D. Ariz. 1968) (same).2 Through title I of the Indian Civil
Rights Act,3 however, Congress has imposed upon tribes restrictions similar to
several of those contained in the Bill of Rights and the Fourteenth Amendment.
See 25 U.S.C. §§ 1301-1303. The Act includes a provision parallel to the Free
Speech, Assembly, and Petition Clauses of the First Amendment: ‘‘No Indian tribe
in exercising powers of self-government shall . . . make or enforce any law . . .
abridging the freedom of speech, or of the press, or the right of the people peace­
ably to assemble and to petition for a redress of grievances.” 25 U.S.C. § 1302(1).
   In analyzing the application of title I of the ICRA to tribal efforts to guard
against disclosure of indigenous knowledge, we first consider a threshold question:
whether, in evaluating tribal action, it is appropriate to look to precedents under
analogous constitutional provisions constraining federal and state action. As will
become clear, the text, structure, and legislative history of the ICRA give rise
to two lines of argument regarding its interpretation. Because the task of inter­
preting the ICRA falls primarily to tribal courts, it is difficult to predict whether

   2 For purposes of our discussion, we assume that the tnbal conduct would be independent of federal or state
action. In instances in which tnbal action is closely intertwined with federal or state action, a different analysis
might apply For example, particular facts and circumstances might give rise to the conclusion that tnbal action
is somehow attributable to the federal or state governments See, e g . Burton v. Wilmington Parking Auth., 365
U.S. 715, 722 (1961) In addition, although the Supreme Court has held that in some circumstances the Constitution
may constrain the conduct o f a private entity on privately owned property-in particular, where a company owns
a town and assumes the functions o f a municipal govemment-this principle has been narrowly applied Compare
Marsh v. Alabama, 326 U.S. 501, 509 (1946) (invalidating state conviction for distribution of religious literature
on sidewalk o f company-owned town1 “ In our view the circumstance that the property rights to the premises where
the depnvation o f liberty, here involved, took place, were held by others than the public, is not sufficient to justify
the State’s permitting a corporation to govern a community o f citizens so as to restrict their fundamental liberties
and the enforcement o f such restraint by the application o f a state statute ” ) with Hudgens v N LRB, 424 U S
507, 518 (1976) (rejecting application o f Marsh to shopping center). We are aware o f no instance in which Marsh
has been invoked to support the application o f the Constitution to tribal conduct
   3The Indian Civil Rights Act was initially passed by the Senate on December 7, 1967, as a stand-alone measure
containing six titles S 1843, 90th Cong., 113 Cong Rec. 35,471, 35,473 (1967) (as amended). The bill was ultimately
enacted as titles II through VII o f a larger civil rights measure, the Civil Rights Act o f 1968, Pub. L 90-284,
82 Stat. 73, 77. We refer to the title designations in S 1843, as have courts construing the statute See Santa Clara
Pueblo v M artinez, 436 U.S. 49, 51 n.l (1978); Poodry v Tonawanda B and o f Seneca Indians, 85 F.3d 874, 881
n 9 (2d Cir.), cert, denied, 519 U S 1041 (1996).


                                                       237
                    Opinions of the Office o f Legal Counsel in Volume 23


tribal action would be analyzed under the standards that apply to federal and state
action. Nevertheless, we believe that the better view is that conventional First
Amendment principles, applied with due regard for tribal traditions and customs,
should govern the analysis of a tribal restriction on speech.
   As the Supreme Court stated in Santa Clara Pueblo v. Martinez, the Indian
Civil Rights Act reflects Congress’s intent to “ strengthen[] the position of indi­
vidual tribal members vis-a-vis the tribe.” 436 U.S. at 62. As noted, the text
of the free speech clause of § 1302(1) is virtually identical to that of the First
Amendment, just as other provisions of title I of the ICRA track the language
of other guarantees contained in the Bill of Rights. It could be argued, then, that
Congress’s use of language virtually identical to that of corresponding constitu­
tional provisions reflects a clear intent to hold tribal governments to the sub­
stantive standards applied to federal and state action. The Senate Report accom­
panying the ICRA provides some support for this view. S. Rep. No. 90-841, at
6 (1967) (stating that the limitations of title I “ are the same as those imposed
on the Government of the United States by the U.S. Constitution and on the States
by judicial interpretation” ); id. at 10-11 (Title I “ provides that any Indian tribe
in exercising its powers of local self-government shall, with certain exceptions,
be subject to the same limitations and restraints as those which are imposed on
the Government of the United States by the Constitution.” ).
   Nevertheless, title I of the ICRA does not impose on tribal governments the
full range of constitutional restraints. Rather, the statute incorporates specific
rights. Among the constitutional provisions omitted in the statute are the guarantee
o f a republican form of government, a prohibition on the establishment of religion,
and the Second and Third Amendments. In addition, the statute does not require
jury trials in civil cases or the appointment of counsel for indigent defendants
in criminal cases. The ICRA’s legislative history confirms that, in incorporating
particular rights rather than all constitutional restraints, Congress sought to limit
the extent of its intrusion upon tribal sovereignty. As the Supreme Court stated
in Santa Clara Pueblo, Congress sought “ to promote the well-established federal
 ‘policy of furthering Indian self-government.’ ” 436 U.S. at 62 (quoting Morton
v. M ancari, 417 U.S. 535, 551 (1974)). Indeed, the first version of what would
become title I of the ICRA, introduced in 1964 and reintroduced without change
in 1965, would have applied to tribal governments the “ same limitations and
restraints as those which are imposed on the Government of the United States
by the United States Constitution.” S. 3047, 88th Cong., 110 Cong. Rec. 17,329
(1964); S. 961, 89th Cong., I l l Cong. Rec. 1799 (1965). Tribes, attorneys special­
izing in Indian affairs, and the Department of the Interior criticized this proposal
during 1965 hearings before the Subcommittee on Constitutional Rights of the
 Senate Committee on the Judiciary. Constitutional Rights o f the American Indian:
H earings on S. 9 6 1 -9 6 8 and S.J. Res. 4 0 Before the Subcomm. on Constitutional
Rights o f the Senate Comm, on the Judiciary, 89th Cong. 17—18, 36, 84, 90, 130,

                                            238
      Tribal Restrictions on Sharing o f Indigenous Knowledge on Uses o f Biological Resources


221-27 (1965) ( “ 1965 Hearings” ); Subcomm. on Constitutional Rights of the
Senate Comm, on the Judiciary, 89th Cong., Constitutional Rights o f the American
Indian 9 (Comm. Print 1966) (“ 1966 Report” ). A revised version of S. 961, intro­
duced in 1967 as S. 1843, largely followed a proposal offered by the Department
of the Interior at the 1965 hearings that incorporated, and in some cases modified,
specific constitutional rights. 113 Cong. Rec. 13,473 (1967). With some changes
in wording not relevant here, S. 1843 and several other measures were consoli­
dated into a single bill, see S. 1843, 90th Cong., §102, 113 Cong. Rec. 35,471
(1967) (as amended), and enacted as part of a broader civil rights measure. See
113 Cong. Rec. 30,711 (1967); 114 Cong. Rec. 5835 (1968).
   Based on the fact that Congress sought to limit its intrusion on tribal sov­
ereignty, some commentators have argued that constitutional precedents should
not apply even as to provisions of the ICRA that are worded similarly to constitu­
tional guarantees. See Note, The Indian Bill o f Rights and the Constitutional Status
o f Tribal Governments , 82 Harv. L. Rev. 1343, 1359 (1969) (“ Indian Bill of
Rights” ); Donald L. Burnett, Jr., An Historical Analysis o f the 1968 ‘Indian Civil
Rights’ Act, 9 Harv. J. on Legis. 557, 617 (1972). The fact that Congress deleted
certain restrictions on governmental activity, these commentators suggest, signals
Congress’s effort to avoid imposing requirements that would cause serious disrup­
tion of tribal life, not Congress’s intent “ to force modifications of tribal ethnic
and cultural autonomy where necessary for the application of those restrictions
on governmental conduct which remain in the statute.” Indian Bill of Rights at
1359.
   Federal case law provides litde additional guidance as to whether those provi­
sions that Congress chose to include in the ICRA should be interpreted in the
same manner as corresponding constitutional provisions. In Santa Clara Pueblo,
the sole Supreme Court case directly addressing the structure, purpose, and legisla­
tive history of the ICRA, the Court held that federal courts lacked jurisdiction
to entertain a civil cause of action against a tribe or its officials alleging a violation
of title I of the ICRA. 436 U.S. at 67-68. Accordingly, because the Court disposed
of the case on jurisdictional grounds, the Court had no opportunity to consider
the scope of the Act’s substantive guarantees. The Court’s jurisdictional discussion
nevertheless reflects the importance of applying the ICRA with sensitivity to tribal
customs and traditions. See id. at 63 (noting that the ICRA as a whole manifests
“ a congressional purpose to protect tribal sovereignty from undue interference” );
id. at 71 (“ Congress may also have considered that resolution of statutory issues
under § 1302, and particularly those issues likely to arise in a civil context, will
frequently depend on questions of tribal tradition and custom which tribal forums
may be in a better position to evaluate than federal courts.” ).
  Since the Court’s 1978 ruling, only a handful of federal courts have addressed,
in the criminal context, the scope of ICRA’s substantive guarantees in relation

                                               239
                             Opinions o f the Office o f Legal Counsel in Volume 23


to similarly worded constitutional provisions.4 Prior to the decision in Santa Clara
Pueblo, a number o f federal courts had exercised jurisdiction over civil claims
arising under ICRA and had interpreted the Act’s substantive guarantees in a
variety of ways. We discuss these categories of cases in turn.5
   Recent federal decisions addressing claimed violations of title I of the ICRA
typically involve habeas review o f a tribal court conviction or direct or collateral
review of a federal conviction that followed certain challenged tribal investigatory
conduct, such as a search or arrest. In cases involving tribal prosecution or inves­
tigation o f criminal conduct, most courts have concluded that Congress’s use of
constitutional language in title I o f the ICRA reflects an intent to apply to tribal
governments the substantive standards that apply under the Constitution to federal
and state action. See, e.g., Selam v. Warm Springs Tribal Correctional Facility,
134 F.3d 948, 952 (9th Cir. 1998) (“ [B]ecause the ICRA [compulsory process]
clause is identical to the Compulsory Process Clause of the Sixth Amendment,
the cases that interpret the Constitution speak directly to Selam’s right of compul­
sory process under the ICRA.” ); United States v. Strong, 778 F.2d 1393, 1397
(9th Cir. 1985) (noting that the limitations imposed by the ICRA search and sei­
zure provision “ are identical to those imposed by the fourth amendment to the
federal constitution” ); United States v. Lester, 647 F.2d 869, 872 (8th Cir. 1981)
( “ In light of the legislative history of the Indian Civil Rights Act and its striking
similarity to the language of the Constitution, we consider the [challenge to a
tribal search] under fourth amendment standards.” ) (citation omitted); United
States v. Clifford, 664 F.2d 1090, 1091 n.3 (8th Cir. 1981) (same); see also Poodry
v. Tonawanda Band o f Seneca Indians, 85 F.3d at 893 & n.21 (concluding that
the ICRA’s habeas remedy is coextensive with other federal statutes providing
for collateral relief). But see United States v. Doherty, 126 F.3d 769, 779 (6th
Cir. 1997) (finding denial of right to retained counsel in tribal court proceeding,
but declining to suppress confession because to do so would upset the ‘‘careful[ ]
balance[]” between “ the desire to protect the rights of Native Americans [and]
the desire to avoid extensive interference with internal tribal affairs” ), cert,
denied, 524 U.S. 917 (1998).
    Pre-Santa Clara Pueblo decisions applying the provisions of title I outside of
the criminal context (that is, based on the now rejected assumption that the ICRA
impliedly provided for a civil cause of action in federal courts against tribal offi­
cials) reflect less consensus on the scope of the ICRA’s substantive guarantees.

   4 The Tenth Circuit has recognized an exception to the rule announced in Santa Clara Pueblo and has permitted
federal court adjudication o f certain civil actions in cases in which no tnbal remedy exists. Dry Creek Lodge, Inc.
v. Arapahoe & Shoshone Tribes, 623 F.2d 682, 685 (10th C ir 1980), cert, denied, 449 U S 1118 (1981). We
do not address cases falling within this exception, which has been rejected by at least tw o other circuits, see Shortbull
V. Looking Elk, 677 F 2 d 645 (8th Cir.), cert, denied, 459 U.S. 907 (1982), R.J. Williams Co. v. Fort Belknap
Hous Auth., 719 F.2d 979, 981 (9th Cir. 1983), cert, denied, 472 U.S 1016 (1985), and narrowed by the Tenth
C ircuit itself, see White v Pueblo o f San Juant 728 F.2d 1307, 1311-12 (10th Cir. 1984).
   5 As noted above, we do not attempt to discuss tribal court decisions regarding the scope of the ICRA ’s substantive
guarantees


                                                          240
        Tribal Restrictions on Sharing o f Indigenous Knowledge on Uses o f Biological Resources


Some courts recognized that Congress did not intend to apply the full panoply
of constitutional restrictions to tribes but reasoned that, as to those provisions
in which Congress adopted wording virtually identical to that of a constitutional
guarantee, existing constitutional precedents should apply. See Red Fox v. Red
Fox, 564 F.2d 361, 364 (9th Cir. 1977) (“ The Act substantially tracks the precise
language of the Bill of Rights portion of the Constitution, thereby acting as a
conduit to transmit federal constitutional protections to those individuals subject
to tribal jurisdiction. . . . [0]ur court has written that the due process clauses
of both documents have the same meaning.” ) (citing Johnson v. Lower Elwha
Tribal Community, 484 F.2d 200, 202-03 n.4 (9th Cir. 1973)). Others concluded
that constitutional precedents applicable to federal and state governments did not
apply with full force to tribes, even as to provisions with language closely tracking
the Constitution. See, e.g., Wounded H ead v. Tribal Council ofO glala Sioux Tribe,
507 F.2d 1079, 1082 (8th Cir. 1975) (concluding that the equal protection clause
of the ICRA should not be construed in the same manner as the Equal Protection
Clause of the Fourteenth Amendment); Groundhog v. Keeler, 442 F.2d 674, 682
(10th Cir. 1971) (rejecting claim that the passage of the ICRA made the Due
Process and Equal Protection Clauses applicable to tribes); Lohnes v. Cloud, 366
F. Supp. 619, 622 (D.N.D. 1973) (following Groundhog).6 In a third category
of cases, courts held that federal precedents apply under the ICRA so long as
the challenged policy does not reflect a long-standing tribal tradition. See Howlett
v. Salish & Kootenai Tribes, 529 F.2d 233, 239 (9th Cir. 1976) (applying “ the
Anglo-Saxon notion of equal protection” to election and voting procedures based
on those “ found in our culture” (internal quotation marks omitted)); Means v.
Wilson, 522 F.2d 833, 842 (8th Cir. 1975) (applying traditional constitutional prin­
ciples to practice that “ is not founded [on a] tribal custom or governmental pur­
pose which would justify modification of traditional equal protection concepts” ),
cert, denied, 424 U.S. 958 (1976); White Eagle v. One Feather, 478 F.2d at 1314
(applying traditional equal protection principles to evaluate compliance with
“ voting procedures precisely paralleling those commonly found in our culture” ).

   6 Several cases in this category follow Groundhog, which is based on an incomplete analysis of the ICRA’s legisla­
tive history The Department o f Intenor’s proposed equal protection provision would have guaranteed “ any m ember
of the tnbe” within the jurisdiction of the tribal government equal protection under the tnbe’s laws, a standard
narrower than that o f the Fourteenth Amendment. 1965 Hearings at 318. A summary report of the Subcommittee
on Constitutional Rights o f the Senate Judiciary Committee recommended adoption o f the Interior substitute and
stated that the substitute would “ impose upon the Indian governments the same restrictions applicable presently
to the Federal and State governments with several notable exceptions,” including, “ in some respects, the equal
protection requirement of the 14th amendment.” 1966 Report at 25. The version of the bill described in the report
was amended prior to being voted out o f the full Judiciary Committee to guarantee “ any person” located within
the tn b e ’s junsdiction equal protection under the tribe’s laws, S Rep. No. 90-841, at 2, thereby making the scope
of the clause commensurate with that of the Fourteenth Amendment. Without acknowledging the subsequent amend­
ment by the full committee, the Groundhog court relied on the report’s statement to conclude that “ the equal protec­
tion clause in § 1302(8) o f the Indian Bill o f Rights was not as broad as the equal protection clause o f the Fourteenth
Amendment.” 442 F.2d at 682. Courts subsequently quoted the Groundhog court’s analysis without independently
evaluating the legislative history. E.g., Wounded Head, 507 F 2 d at 1082, While Eagle v. One Feather, 478 F.2d
1311, 1313 (8th Cir. 1973); Lohnes, 366 F Supp at 622.


                                                        241
                    Opinions o f the Office o f Legal Counsel in Volume 23


   Although courts have disagreed over the extent to which provisions of the ICRA
should be interpreted in the same manner as their constitutional counterparts, we
believe that the better view is that conventional constitutional principles should
generally apply where the language of title I o f the ICRA closely tracks that of
the Constitution. To be sure, the discussion in Santa Clara Pueblo suggests that
title I of the ICRA must be interpreted with sensitivity to tribal customs and tradi­
tions. See supra pp. 238-39; 436 U.S. at 63, 71. Congress sought to limit its
intrusion on tribal sovereignty by selecting specific rights to include in the ICRA.
Congress did not, however, simply identify those rights in concept and formulate
specific language for the tribal context. Rather, in many cases it imported the
precise constitutional language in an effort to impose upon tribes, “ with certain
exceptions,” “ the same limitations and restraints as those which are imposed on
the Government of the United States by the Constitution.” S. Rep. No. 90-841,
at 10-11. Generally speaking, recent federal cases arising in the criminal context
have applied to tribal governments the same substantive standards that apply under
the Constitution to federal and state action. Although earlier cases reflected less
consensus, it appears that a number of cases holding that constitutional standards
do not apply can be traced to a case based on an incomplete discussion of the
ICRA’s legislative history. See supra note 6. We attempt below to set forth certain
principles of First Amendment law that might guide the analysis of a tribal ordi­
nance challenged under § 1302(1) of the ICRA, and to identify areas in which
tribal structure and traditions would be relevant to the analysis.

                                             B.

   A tribal ordinance restricting the dissemination of information concerning
biological resources would, in effect, limit the speech of those members of a tribe
who wished to share the information with others. How such an ordinance should
be evaluated under conventional free speech doctrine would depend in part on
two related considerations that could vary from case to case: first, how best to
describe the relationship between the tribe and holders of the information that
the tribe seeks to protect; and second, whether the information in question can
properly be viewed as tribal proprietary information. To frame the analysis, we
first assume (1) that it is appropriate to think of the relationship between the tribe
and its members as roughly analogous to the relationship between a state govern­
ment and its citizens; and (2) that the restriction on the dissemination of informa­
tion applies to information that is not properly viewed as tribal property under
federal or other law. We then discuss how the analysis might change if we relax
these assumptions.
   1.    If the relationship between a tribe and its members should be thought of
as analogous to the relationship between a state and its citizens, and a tribe seeks
to limit the dissemination outside of the tribe of lawfully obtained information

                                             242
      Tnbal Restrictions on Sharing o f Indigenous Knowledge on Uses o f Biological Resources


that is not tribal property, it is doubtful that the tribal restriction would survive
scrutiny under conventional free speech principles. The Supreme Court has held
on several occasions that “ the Government may not generally restrict individuals
from disclosing information that lawfully comes into their hands in the absence
of a state interest of the highest order.” United States v. Aguilar, 515 U.S. 593,
605 (1995) (internal quotation marks omitted); see Florida Star v. B.J.F., 491
U.S. 524, 533 (1989) (setting aside award of compensatory and punitive damages
against newspaper that published rape victim’s name, in violation of Florida law,
after obtaining it from police document); Smith v. Daily Mail P u b l’g Co., 443
U.S. 97, 103 (1979) (affirming writ of prohibition against prosecution of news­
paper that published name of youth involved in juvenile proceeding, in violation
of West Virginia law); Landmark Communications, Inc. v. Virginia, 435 U.S. 829,
845—46 (1978) (reversing conviction of corporate newspaper publisher that
revealed identity of judge under investigation in confidential state proceedings,
where newspaper was not alleged to have obtained the information by illegal
means); Oklahoma P u bl’g Co. v. Oklahoma County Dist. Court, 430 U.S. 308,
311 (1977) (per curiam) (invalidating state pretrial order enjoining publication of
the name of juvenile in connection with a proceeding involving that juvenile and
attended by reporters); Cox Broad. Corp. v. Cohn, 420 U.S. 469, 471 (1975)
(invalidating civil damages award entered against television for broadcasting name
of a rape-murder victim that the station obtained from courthouse records). The
fact that the information in question might not otherwise be widely available to
the public does not appear to change the First Amendment’s limitations on the
government’s ability to prevent further dissemination. See, e.g., Landmark; see
also New York Times Co. v. United States, 403 U.S. 713 (1971) (refusing to
restrain third parties’ publication of classified study secured by unauthorized leak
from former government employee).
   Florida Star and similar cases do leave open the possibility that, in rare
circumstances, the First Amendment might not bar sanctions on the publication
or dissemination of true, lawfully obtained information. We lack the expertise
regarding tribal affairs, however, to speculate whether such a weighty justification
may exist in this context. Cf. Near v. Minnesota, 283 U.S. 697, 716 (1931) (invali­
dating, as prior restraint, statute permitting suppression of malicious, scandalous,
or defamatory periodicals; noting that, in exceptional cases, statute restraining
publication might survive scrutiny, as where publication would reveal
troop movements or obstruct recruitment of soldiers during a time of war or incite
acts of violence (citing Schenck v. United States, 249 U.S. 47, 52 (1919)). We
may be unaware of facts regarding indigenous knowledge that could trigger such
an exception. It may be relevant, for example, whether the tribe seeks to limit
the dissemination of information outside of the tribe for compelling religious or
cultural reasons or instead to profit from future arrangements with researchers
or manufacturers.

                                              243
                   Opinions o f the Office o f Legal Counsel in Volume 23


   2.    If the relationship between the tribe and those who hold knowledge con­
cerning the use of biological resources should not be thought of as analogous
to that between a government and its citizens, the analysis reflected in Florida
Star and similar cases may not apply. The cases discussed above do not involve
restrictions on the dissemination o f information by one who, by virtue of a fidu­
ciary or other relationship with the government, is under a duty not to disclose
particular information to the public. Case law suggests that the government may
lawfully limit disclosure of sensitive or confidential information by an individual
who assumes a position of trust. In Aguilar, for example, the defendant, a district
court judge, learned o f a confidential wiretap order and disclosed the existence
of the order to its target after its expiration. In rejecting the defendant’s claim
that the statute prohibiting disclosure of wiretap information should, on First
Amendment grounds, be construed not to cover the judge’s revelation of an
expired order, the Court stated: “ Government officials in sensitive confidential
positions may have special duties of nondisclosure. . . . As to one who volun­
tarily assumed a duty o f confidentiality, governmental restrictions on disclosure
are not subject to the same stringent standards that would apply to efforts to
impose restrictions on unwilling members of the public.” 515 U.S. at 606 (cita­
tions omitted). Similarly, in Snepp v. United States, 444 U.S. 507 (1980) (per
curiam), the Court held that a former agent of the Central Intelligence Agency
( “ C IA ” ) had, by virtue of his employment contract, a fiduciary duty not to dis­
close any information regarding the CIA or its activities without the CIA’s prior
permission. The former agent breached this duty by publishing confidential
(though unclassified) information without prior approval. The Court rejected the
view that the C IA ’s pre-publication review procedure constituted impermissible
censorship of its employees’ speech. See 444 U.S. at 513 n.8. In addition, the
Court observed that,

       even in the absence of an express agreement . . . the CIA could
       have acted to protect substantial government interests by imposing
       reasonable restrictions on employee activities that in other contexts
       might be protected by the First Amendment. The Government has
       a compelling interest in protecting both the secrecy of information
       important to our national security and the appearance of confiden­
       tiality so essential to the effective operation of our foreign intel­
       ligence service.

Id. at 509 n.3 (citations omitted).
  Aguilar and Snepp suggest that, in some circumstances, the relationship between
the government and one who possesses certain information will be a relationship
of trust, and that the government may, in pursuit of a substantial government
interest, reasonably impose upon an individual who enters into that relationship

                                           244
      Tribal Restrictions on Sharing o f Indigenous Knowledge on Uses o f Biological Resources


a duty not to disclose information obtained by virtue of that relationship. Although
it is not clear that the relationship between a tribe and those who hold information
concerning use of biological resources would ordinarily be the sort of relationship
that would give rise to a duty of confidentiality, we may be unaware of particular
facts, including facts about tribal structure and culture, that would bear upon the
analysis. For example, it may be relevant whether information is held solely by
tribal elders or members of a ruling entity, as opposed to being known more
widely throughout the tribe. In addition, we may be unaware of a substantial or
compelling tribal interest that would support a requirement of nondisclosure.
   3. We have thus far assumed that information on uses of biological resources
would not properly be viewed as tribal intellectual property, and we have identi­
fied limitations that the ICRA’s free speech clause might impose upon a tribe’s
ability to restrict the dissemination of such information. If the information were
properly viewed as tribal property, it is likely that a tribe could lawfully impose
some restrictions upon the dissemination of that information. The possibility that
information on uses of biological resources could be treated as tribal property,
however, raises a prior question: whether the recognition of a tribal property
interest would itself be consistent with applicable law. We first consider the limita­
tions that federal law would impose on the creation or recognition of a tribal
property interest in information on uses of biological resources. We then examine
whether a tribe could invoke current federal or state intellectual property law to
establish a tribal property interest in such information.
  a. There are two possibilities for recognition of a property interest in information
on uses of biological resources: first, that federal or state law would create or
recognize, on behalf of a tribe, a property interest in information on uses of
biological resources; and second, that tribal law would create such an interest.
  A federal or state regime that created or recognized a tribal property interest
in information on uses of biological resources-as distinct from the tribe’s action
to enforce its rights under that regime-would be subject to scrutiny under the First
Amendment (or, in the case of a state, the First and Fourteenth Amendments),
rather than under the ICRA. While the precise limits that the First Amendment
imposes upon the ability of the government to provide protection for the intellec­
tual property of its citizens are somewhat unclear, see generally Diane L. Zimmer­
man, Information as Speech, Information as Goods: Some Thoughts on M arket­
places and the Bill o f Rights, 33 Wm. & Mary L. Rev. 665 (1992), we can make
some general observations.
  First, the Supreme Court has permitted the government to recognize a property
interest in information and to prevent its dissemination when the information is
confidential and has been provided to another on the express condition that it
not be further disclosed. For example, the Court has recognized that a state may
protect trade secrets by allowing one who discovers a formula or process to pre­

                                               245
                           Opinions o f the Office o f Legal Counsel in Volume 23


vent those privy to the relevant information from disclosing it to others. See
Kewanee O il Co. v. Bicron Corp, 416 U.S. 470, 479, 486 (1974).7
   Second, to the extent that the Supreme Court has permitted the government
to recognize and protect a property right for exclusive use of a particular process,
performance, or formula, it has done so where the party seeking protection can
establish that it devoted energy and resources to developing that process, perform­
ance, or formula. Thus, for example, in San Francisco Arts & Athletics, Inc. v.
United States Olym pic Committee, 483 U.S. 522 (1987), the Supreme Court
rejected a First Amendment challenge to a federal statute granting the United
States Olympic Committee the exclusive right to use the word “ Olympic” in
connection with the sale o f any goods and services or the promotion of any exhi­
bition, performance, or competition. The Court concluded that Congress’s grant
of an exclusive right to use the word “ Olympic” was consistent with the recogni­
tion that, “ when a word acquires value ‘as the result of organization and the
expenditure of labor, skill, and m oney’ by an entity, that entity constitutionally
may obtain a limited property right in the word.” Id. at 532 (quoting International
News Serv. v. A ssociated Press, 248 U.S. 215, 239 (1918)). Similarly, in Zacchini
v. Scripps-H ow ard Broadcasting Co., the Court held that the First Amendment,
applied to the states through the Fourteenth Amendment, did not prohibit a state
from protecting a performer’s right to the value of his performance by providing
a cause of action for damages against those who broadcast his act without his
consent. In rejecting a news organization’s claim that the First and Fourteenth
Amendments required the state to recognize a privilege to include in its newscasts
material that would otherwise be protected under state law, the Court emphasized
that the performance

          is the product of petitioner’s own talents and energy, the end result
          o f much time, effort, and expense. . . . Ohio’s decision to protect
          petitioner’s right of publicity here rests on more than a desire to
          compensate the performer for the time and effort invested in his
          act; the protection provides an economic incentive for him to make
          the investment required to produce a performance of interest to the
          public. This same consideration underlies the patent and copyright
          laws long enforced by this Court.


   7 A lthough no First A mendment claim was presented in Kewanee, the C ourt’s reliance on Kewanee in disposing
o f a First Amendm ent claim in Zacchini v. Scripps-Howard Broadcasting Co., 433 U.S. 562 (1977), suggests that
the Court would uphold a trade secret law against a First Amendment challenge. See id. at 578 n . l 3 (noting that,
in Kew anee, “ [ajlthough recognizing that the trade-secret law resulted in preventing the public from gaining certain
inform auon, the C ourt emphasized that the law had ‘a decidedly beneficial effect on society,’ and that without it,
‘organized scientific and technological research could become fragmented, and society, as a whole, would suffer’ ” )
(quoting Kewanee, 416 U.S. at 485, 486).


                                                       246
        Tribal Restrictions on Sharing o f Indigenous Knowledge on Uses o f Biological Resources


433 U.S. at 575-76.8
   As this discussion suggests, a tribe’s ability to use recognition of an intellectual
property right as a tool for preventing the dissemination of information on uses
of biological resources may turn on the extent to which the information sought
to be protected is not generally available and the extent to which the tribe itself
can be said to have developed the information in question. A private entity seeking
intellectual property protection, for example, could demonstrate that it sponsored
employee efforts leading to a particular innovation and went to reasonable efforts
to prevent those privy to the relevant information from disseminating it. It is
unclear whether a tribe seeking recognition of an intellectual property right in
knowledge of uses of biological resources could establish that the tribe-rather than
individual members of the tribe-was responsible for the development of the
information or process that it seeks to protect, or that the information is not gen­
erally known. Again, there may be particular facts of which we are unaware that
would bear on this analysis. For example, it. may not be accurate to characterize
the contribution of a member of a tribe to the development of a particular process
as an individual rather than tribal contribution.
   We turn now to whether a tribe itself could establish an intellectual property
regime to protect information on uses of biological resources and thereby restrict
dissemination of such information. As in the case of direct tribal limitations on
speech, the principal question is whether title I of the ICRA would constrain the
tribe’s conduct. For purposes of discussion, we assume that tribes retain the power
to recognize and enforce property rights of those within the tribe’s sovereign reach
and that tribes can exercise this power to the extent that it does not conflict with
federal law in this area. Cf. Kewanee, 416 U.S. at 479 (discussing limits on state
regulation of intellectual property). If conventional free speech principles apply
to tribal action in this context, then the analysis of a tribal regime under the ICRA
would follow that outlined above with respect to federal or state protection of
intellectual property. If, however, the tribe sought not to enforce the property
rights of those within its reach, but instead to vest a property right in itself, its
action could raise additional concerns under the ICRA. First, insofar as the ICRA
envisions the tribe as a sovereign-like entity, it is unlikely that the ICRA’s free
speech clause would permit a tribe simply to deem information to be tribal
information so as to prevent its dissemination, just as the First Amendment would
not permit the federal government or a state to deem particular information, gen­
erally known within its jurisdiction, to be confidential government information
solely in order to prevent its dissemination. Second, the ICRA also prohibits an
Indian tribe, “ in exercising powers of self-government,” from “ tak[ing] any pri­
vate property for a public use without just compensation.” 25 U.S.C. § 1302(5).

   8 For a more detailed discussion o f potential First Amendment limitations on the government’s ability to recognize
intellectual property nghts in information, see generally Constitutional Concents Raised by the Collections of
Information Antipiracy Act, 22 Op O L C 166, 186-190 (1998)


                                                       247
                          Opinions o f the Office o f Legal Counsel in Volume 23


To the extent that the development of knowledge concerning uses of biological
resources is attributable to an investment of resources by individual members of
the tribe rather than the tribe itself, and to the extent that it is appropriate to
characterize such contributions as individual contributions, the tribe’s action could
raise concerns under the ICRA’s takings clause.
   b. Having outlined the restraints that federal law would impose on recognition
of a property interest in information on uses of biological resources, we briefly
examine the possibilities for such protection under existing federal and state
intellectual property regimes. It does not appear that a tribe could invoke current
federal or state intellectual property law to establish a tribal property right that
could, in turn, justify a restriction on the dissemination of tribal information. Fed­
eral patent law, for example, permits one who has developed a particular process
to establish a property right in that process; the patentee, however, must publicly
disclose the process in exchange for an exclusive, temporary right to use it. See
Bonito Boats, Inc. v. Thunder C raft Boats, Inc., 489 U.S. 141, 149 (1989).9 State
law protections on trade secrets permit one who has developed a formula or
process to prevent those privy to information concerning the formula or process
(such as employees) from disclosing it. For knowledge to be considered a trade
secret under existing law, it must ordinarily have independent economic value
by virtue of being kept secret and must be the subject of reasonable efforts to
maintain its secrecy. See Restatement (First) of Torts § 757 cmt. b (1939). Matters
of public or general knowledge cannot qualify as trade secrets. Id. To the extent
that information on uses of biological resources has been shared with those outside
o f a tribe, trade secret protection would likely be unavailable to the tribe. It is
unclear whether information held within a tribe, but widely known among tribal
members, could qualify as a trade secret, analogous to information held within
a corporation.

                                               Conclusion

   As this discussion suggests, it is difficult to determine in the abstract whether
a tribe could prevent its members from sharing knowledge concerning possible
commercial uses of biological resources with persons outside the tribe. The task
o f deciding whether the ICRA limits a tribe’s ability to prevent its members from
disseminating information will fall primarily to tribal courts. It is therefore difficult
to predict whether conventional free speech principles will guide the inquiry; in
our view, the better reading o f the ICRA is that such principles should apply.
If conventional free speech principles do apply, then the legality of a tribal ordi­
nance restricting the dissemination of information would depend in large part on

  9 In addition, to merit federal patent protection, a process must (among other things) be novel and nonobvious,
see 35 U.S.C. § 103 (Supp. I 1995), and m ust not have been “ known or used by others in this country,” 35 U.S C.
§ 102(a) (1994) To the extent that tnbal members and others have, over time, known of or implemented a particular
process, patent protection for the tribe probably would be unavailable


                                                     248
      Tribal Restrictions on Sharing o f Indigenous Knowledge on Uses o f Biological Resources


whether, under the ICRA, the relationship between tribes and their members
should be thought of as analogous to the relationship between a government and
its citizens. What is more, the analysis would turn on particular factual cir­
cumstances likely to vary from tribe to tribe. In particular, the analysis could turn
on who holds the information that the tribe seeks to protect; whether those who
hold the information have a particular relationship of trust with the tribe; the mag­
nitude of the tribal interest underlying the tribe’s effort not to disclose the informa­
tion; and whether the information in question can be viewed as tribal property
under an intellectual property regime that is otherwise consistent with applicable
law.

                                                              RANDOLPH D. MOSS
                                                        Acting Assistant Attorney General
                                                             Office o f Legal Counsel




                                               249